DETAILED ACTION
This action is in response to the amendments filed on Jan. 6th, 2022. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1, 9, 20 have been amended
Claims 1, 3, 4, 6, 7, 9, 11, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Vanker et al. (US 2013/0185026 A1).
Claims 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Plewe (US 2010/0198563 B2).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Teller et al. (US 2012/0296611 A1)
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Simmons et al. (US 2014/0202795 A1).
This action is Final

	Notice of Pre-AIA  or AIA  Status


Response to Amendment/Arguments
Regarding the claim objections
	In view of the applicant’s amendments, the objection is withdrawn. 

Regarding the § 103 Rejection
The rejection is maintained.

Applicant submits (Remarks, page 7): “...The system of Vora would not provide the benefits of the system of claim 1, because there is no reference to enveloping the objects of Vora with the additional space required by claim 1.”

Examiner’s Response: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The argument is against Vora – the rejection relied upon Baule, and not Vora for this portion of the claim that was presented previously in a somewhat similar form.  

Applicant submits (Remarks, page 7): “This failure is not be remedied by Baule, which describes packaging noncuboid shapes within box-shaped containers and double-sided tape sticking areas on the boxes, but does not teach or suggest insertion points specifically located on a portion of a modular component representing additional space extending beyond an end of the component that allows first and second insertion points of first and second modular components to overlap, as described in claim 1....“

Examiner’s Response: 
	This is not persuasive. 	For the “space” limitation, this is merely part of the “packaging noncuboid shapes within box-shaped containers” feature of Baule – e.g., package an “octagon” (Baule, ¶ 65, as previously cited) inside of a box. Each face of the octagon would have reasonably been considered to be an example of an “end”.
	A cuboid, e.g. a box, cannot exactly fit an “octagon” without additional space around the octagon for various faces/ends, as a skilled person would have recognized. 
	As to the “overlap” – Baule, ¶ 8: “if the collection of specifications specifies at least one third shape which overlaps with the first shape [i.e., once attached/inserted], then subtracting the at least one third shape from the first shape to produce a fourth shape and a fifth shape.” – see ¶ 59 as relied upon in part below for more clarification. 
	Also: to clarify on claim interpretation for the “overlap” – see the instant specification page 24, ¶ 4: “The method of CO, wherein matching may mean that insertion points of adjacent  e.g. Vora in view of Baule. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 11, 13, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1). 

Regarding Claim 1
Vora teaches:
	A computer-implemented method comprising:(Vora, abstract, teaches a computer system for performing a CAD-based method using reusable components, and column 1, lines 39-42, teaches “designing a tall building” with “a reusable steel girder component”)
(a) providing a set of graphically-depicted, selectable modular components for constructing a building design in a graphical user interface (GUI)(Vora, column 6, lines 25-40, teaches “provide[ing] a list [set] of …reusable design components [modular components]” and “selecting design fragments [selectable]”, column 8, lines 5-10, teaches using a mouse [example of graphically depicted] to “select the designed model objects…” which “become part of the reusable design component”, also see column 4, lines 30-35, “a model that is displayed in a model window on a display device…includes a design fragment [example of graphically depicted]”, and further see column 1, lines 39-42, cited above, which teaches “designing a tall building” with “a reusable steel girder component”),
[some of the] modular component being a cuboidal representation of a category of building structures (Vora, abstract, teaches that the object is “three-dimensional” [3D spatial envelope] of objects like an “I-beam” (col. 3, lines 1-5)and then see col. 6 lines 5-20 which teaches that the “height, width, and depth” are inputs such as for an “island cabinet”, i.e. the spatial envelope is volumetric as it comprises the height, the width, and the depth of the object - , and see figure 1 for an example, this includes that some objects are cuboidal – for claim interpretation the Examiner does note the claim recites “each...” and not some – hence, see Baule as relied upon below, as Vora only teaches that some of the components are cuboidal) and having one or more insertion points for orienting the modular component to an adjacent component (Vora, column 3, 5-15, teaches using constraints [including insertion points] for assisting in determining the “position and orientation” of each model object [modular component], such as “a model object can be constrained to be parallel to another model object” [example of an insertion point for orientation]), ..., each modular component further having a data packet including specifications of the building structure (Vora, column 3, lines 5-15, teaches a “reusable model” is defined [data packet] by “model objects” and “constraints”, lines 25-45, teaches defining inputs which “allow the reusable model [modular component] to be parameterized [specifications]”, “For example, a steel I-beam reusable model might have a default length input of 10 meters… [Example of the data packet specifications]”), ...
(b) providing a user-selectable first modular component of the set (Vora, column 4, lines 3-7, teaches providing a “pictorial representation of the reusable model” to “allow for easy selection…”), the first modular component having a first insertion point (Vora, column 9, lines 40-50, teaches an “I-beam” as an example component with a constraint [insertion point] wherein the “user requested [user-selectable] that both end faces of the I-beam mate [insertion point of first modular component] to other parallel planes in the model”), and, in response to a first user action, placing the first modular component into a … on the GUI (Vora, column 6, lines 25-60, teaches an example of a user action of the user placing an island into a kitchen model as a “single object” with an “input device [control method for the GUI]”); and
(c) providing a user-selectable second modular component of the set (Vora, column 4, lines 3-7, teaches providing a “pictorial representation of the reusable model” to “allow for easy selection…”, and column 9, lines 29-31, teaches “the user can continue to build her or his model at step 310 [adding additional components including a second one]”, further see figure 3 and accompanying description on column 9, lines 5-40, which teaches the process of building a model with reusable design components), the second modular component having a second insertion point (Vora, column 9, lines 40-50, teaches an “I-beam” as an example component with a constraint [insertion point] wherein the “user requested that both end faces of the I-, and, in response to a second user action, placing the second modular component (Vora, column 7, lines 30-40, teaches adding in additional components as “single … models” into adjacent proximity to the first modular component (Vora, column 8, lines 1-2, teaches “a model [design] that comprised a steel frame [second component] with several steel I-beams already in place [other components including the first in in adjacent proximity to the second component]”), including matching the first and second insertion points such that the first modular component and the second modular component overlap... (Vora, column 9, lines 40-50, cited above, teaches a constrain for using an I-beam and matching the constraint between two components of “both end faces of the I-beam mate to other parallel planes”, further see column 5, lines 35-38, “Two or more model objects can be constrained geometrically in a number of ways [matching between components]”) 

Vora does not explicitly teach (emphasis added for elements not taught):
each modular component being a cuboidal representation of a category of building structures and having one or more insertion points for orienting the modular component to an adjacent component, each modular component also including a spatial envelope representing the volumetric space taken up by the represented category of building structures including additional space extending beyond an end of underlying components within the modular component,..., each insertion point being visible on the GUI and being located on a portion of the modular component representing the additional space; [Vora does not explicitly teach that each modular component is represented with a cuboid, but does teach each modular component being a representation of a category…. And that the representation may be a cuboid]
placing the first modular component into a three dimensional grid on the GUI 
...such that the first modular component and the second modular component overlap. 

Baule teaches:
each modular component being a cuboidal representation of a category of building structures and having one or more insertion points for orienting the modular component to an adjacent component, each modular component also including a spatial envelope representing the volumetric space taken up by the represented category of building structures including additional space extending beyond an end of underlying components within the modular component,..., each insertion point being visible on the GUI and being located on a portion of the modular component representing the additional space; (Baule, abstract, teaches using “mathematical cuboid[s]” to represent components in a building design, further see ¶ 2-4 and figures 3A – 3E which show designing a house with various rooms [each room is a component category] wherein ¶ 65 clarifies “Boxes are cuboids. The techniques disclosed herein may be extended to other three-dimensional shapes (such as octagons and round columns), by first packaging the noncuboid shape within a cuboid-shaped container having a width, depth, and height which are minimally sufficient to contain the non-cuboid shape [volumetric spatial envelope including space extending beyond an end of the underlying components]. This cuboid-shaped container may then be treated in the same way as any of the "native" cuboid-shaped . For example, the cuboid-shaped container may be defined to be attached to a specified surface of another box. The absolute coordinates of the cuboid-shaped container may then be calculated based on the coordinates of the other box in the manner disclosed herein. Once the cuboid-shaped container is located within three-dimensional space, the absolute coordinates of the contained non-cuboid box may be calculated based on the absolute coordinates of the cuboid-shaped box. In other words, the non-cuboid shape moves with its cuboid-shaped container.”, i.e. the boxes/cuboidal representations are spatial envelopes which represent the volumetric space taken up by the building structure, e.g. “round columns”, wherein the cuboid is defined by the “minimally sufficient” “width, depth, and height...to contain the non-cuboid shape” [i.e., the cuboid including additional space extending beyond an end of underlying components within the modular component, e.g. the “round column”] wherein these boxes “may be defined to be attached to a specified surface of another box” [example of an insertion point, similar to Vora’s use of “constraints” above] 
As to the insertion points being visible on the GUI – see ¶ 6 – “(C)(2) creating a representation of an attachment [example of a visual representation of an insertion point] of the second surface of the second shape to the first surface of the first shape.”, e.g. ¶ 14 -¶ 15 and figures 2A to 2D show this representation, see ¶ 39-¶40 which teaches how the “attachment surface” [example of the insertion point] is identified/specified, see ¶ 43 which clarifies on figure 2C as figure 2C “highlights the region of the front side of the parent box to which the back side of the child box is to be attached”, and see ¶ 48 which clarifies on figure 2D – in other words, as shown in figures 2C-2D, the GUI includes a visual representation of the attachment point [example of an insertion point] wherein ¶ 43 clarifies that the “tape” is the also, to clarify on the use of the term tape – this is described as “This [attachment] region may be thought of as if it...”, i.e. this is an analogy to provide a visual example of what the “region” looks like if the boxes were physical box – in other words, that the created “representation of an attachment” in ¶ 6 (C)(2) is like tape, it is a region on the side of a box to which another box attaches to, e.g. like taping together boxes
as to the “attachment” point/insertion point representing the additional space: see figure 2C – a skilled person would have inferred that when a noncuboid shape is packaged in this box, e.g. a “round column”/”octagon” that there would have been additional space between the object inside of the cuboid, and cuboid itself, wherein the insertion point/”attachment” [the “tape”] would have been located on the outside of the box, including representing the addition space, e.g. for a “round column” – the additional space would have been at least the space between the sides of the column [which are an example of an end of the object] and the walls of the cuboid, and similar for the “octagon” of Baule [examples of non-cuboids given explicitly in Baule ¶ 65] – the “tape” as shown in fig. 2C would have been on a portion of the box, e.g. the side, that represented the additional space) 
placing the first modular component into a three dimensional grid on the GUI (Baule, ¶ 42, teaches a child box [modular component] having coordinates [on a grid] in the master box in three dimensions, further see ¶ 27 which teaches the coordinates are in the x-y-z – also see ¶ 65 above for more clarification on the “coordinates” in the “three-dimensional space” [i.e. the cuboids are placed into a grid of coordinates in a 3D space]) 
such that the first modular component and the second modular component overlap (Baule, see ¶ 8: “if the collection of specifications specifies at least one third shape which overlaps with the first shape, then subtracting the at least one third shape from the first shape to produce a fourth shape and a fifth shape.” and see ¶ 59 for clarification: “Furthermore, although not shown in FIGS. 3C and 3D, shapes may be subtracted from each other in the process of creating rooms. For example, consider an AreaN shape (possibly extended by one or more AreaX shapes) which partially overlaps the AreaM shape. The region of overlap may be subtracted from one of the two shapes, thereby forming two Area shapes which may be used to form two rooms. Since performing such a combination involves subtracting the overlapping region from one of the two original shapes, one of the two original shapes must be selected to have the overlapping region subtracted from it. Such a selection may be made by assigning different priorities to the different shapes, and subtracting the overlapping region from the lower-priority of the two shapes.”)

	Vora and Baule are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the teachings from Vora on a modular CAD tool with 


Regarding claim 3.
Vora teaches:
	The method of claim 1, wherein the data packet of the second modular component specifies that the respective building structure is an I-beam (Vora, column 8, lines 1-2, teaches the model is a “steel frame with several I-beams already in place”, Vora, column 3, lines 25-45 teaches the data packet of an “I-beam”, further see Vora, column 3, lines 5-15, which teaches a “reusable model” is defined [data packet] by “model objects” and “constraints”). 
	
Regarding claim 4.
Vora teaches:
	The method of claim 1, wherein the data packet of the first modular component specifies a rule limitation that must be satisfied (Vora, column 3, lines 10-25, teaches specifying constraints [rule limitations] for each design fragment [modular component] that must be met [satisfied]) by a parametric specification contained in the data packet of the second data packet 

Regarding claim 6.
Vora teaches:
	The method of claim 1, wherein the first modular component contains multiple other modular building components (Vora, column 7, lines 20-25, teaches “This is because the design fragment [modular component] 185 is composed of primitive model objects and other design fragments [plurality of other modular components], which are in turn composed of primitive model objects”)
	
Regarding claim 7.
Baule teaches:
	The method of claim 6, wherein the first modular component represents a room (Baule, ¶ 54, teaches the child boxes [modular components] may represent rooms such as a “kitchen”)

Regarding claim 9.
Vora teaches:
	The method of claim 1, wherein each modular building component has a first mode in which information in the respective data packet is changeable (Vora, column 7, lines 55-68, teaches a “method for creating reusable design components [first mode]” such as a “steel I-beam design object”, and column 8, lines 20-45, teaches “the user creating a direct relationship between an input [to the data packet] and the definition of a model object [modular component]” to allow for changes, i.e. “change the length of a single edge of a signal identified model object”), and a second mode in which information in the respective data packet is fixed (Vora, column 6, lines 40-60, teaches that once the design fragment is stored, the user can select it which creates a “single model object” for the modelling application which “prevent[s] the user from misusing or corrupting the structure of the reusable design component… [fixed]”, further see column 6, lines 60-68, which teaches the application, in order to prevent misuse, “imposes restrictions [second mode to fix information in the specifications] on the types of constraints…”)
		
Regarding claim 11.
Vora teaches:
The method of claim 1, wherein the data packet associated with the first modular component includes information specifying an allowable connection mechanism between the first and second modular building components (Vora, column 3, lines 30-35, teaches “For example, a constraint [component of the data packet] could be defined between a connection plate [information specifying an connection mechanisms] in a model of a building [first component] and a steel I-beam reusable model [second component] that affected the input parameter of length”, further see column 2, lines 18-19, which discusses “information about the types of connection plates used to join structural members…[information on allowable connection mechanisms]” and column 2,lines 58-62, which teaches the “reusable design components” includes the “problem specific domain knowledge that are easily constrained and parameterized”)
		
Regarding claim 13.
Vora teaches:
	The method of claim 1, wherein the first data packet contains a fixed data set and a modifiable data set (Vora, column 6, lines 60 to column 7, line 5, teaches “imposing restrictions [fixing] on the types of constraints that can be applied [the fixed data set are the types of constraints that cannot be applied, while the modifiable data set are the constraints that can be applied]”, further see column 7, lines 5-20, which provides an example in which a user cannot modify the creation of the toe kick [fixed data set] but the user can “attach non-directed constraints to the edge of the toe kick… [modifications]”) 

Regarding claim 15.
Vora teaches:
	The method of claim 1, further comprising:
	repeating steps (a), (b), and (c) to generate a first pipe rack module (Vora, column 8, teaches the user opening a model [that was created before, for it be opened] that comprises a steel frame with several steel I-beams already in place [pipe rack module], and column 9, lines 28- 30, teaches the user going back to [repeating] step 310 [model selection and building, see column 9, lines 5-10] and iterating through the process again to build the full model [of the pipe rack]).
	
Regarding claim 16.
Vora teaches:
	The method of claim 15, further comprising:
	generating a third modular component representing the pipe rack module (Vora, column 8, lines 1-2, teaches the user opens a model with a steel frame and several I-beams already in place [previously generated modular component that is a pipe rack module], further see column 5, lines 55-65, which teaches “any portion of a model can become a reusable design component… it might also be an assembly [the pipe rack module]”).

Regarding Claim 20.
Vora teaches: 
	A building design computer system, comprising:  one or more processors; and a non-transitory computer-readable medium storing a processor-based application, which when executed on the computer system, causes the one or more processors to provide:(Vora, abstract, teaches a computer system for performing a CAD-based method using reusable components, and column 1, lines 39-42, teaches “designing a tall building” with “a reusable steel girder component”)
	(a) a set of graphically-depicted, selectable modular components for constructing a building design in a graphical user interface (GUI) (Vora, column 6, lines 25-40, teaches “provide[ing] a list [set] of …reusable design components [modular components]” and “selecting design fragments [selectable]”, column 8, lines 5-10, teaches using a mouse [example of graphically depicted] to “select the designed model objects…” which “become part of the reusable design component”, also see column 4, lines 30-35, “a model that is displayed in a model window on a display device…includes a design fragment [example of graphically depicted]”, and further see column 1, lines 39-42, cited above, which teaches “designing a tall building” with “a reusable steel girder component”), [some of the] modular component being a cuboidal representation of a category of building structures (Vora, abstract, teaches that the object is “three-dimensional” [3D spatial envelope] of objects like an “I-beam” (col. 3, lines 1-5)and then see col. 6 lines 5-20 which teaches that the “height, width, and depth” are inputs such as for an “island cabinet”, i.e. the spatial envelope is volumetric as it comprises the height,  and having one or more insertion points for orienting the modular component to an adjacent component (Vora, column 3, 5-15, teaches using constraints [including insertion points] for assisting in determining the “position and orientation” of each model object [modular component], such as “a model object can be constrained to be parallel to another model object” [example of an insertion point for orientation]), ..., each modular component further having a data packet including specifications of the building structure (Vora, column 3, lines 5-15, teaches a “reusable model” is defined [data packet] by “model objects” and “constraints”, lines 25-45, teaches defining inputs which “allow the reusable model [modular component] to be parameterized [specifications]”, “For example, a steel I-beam reusable model might have a default length input of 10 meters… [Example of the data packet specifications]”), ...
(b) a first modular component from the set, the first modular component having a first insertion point (Vora, column 9, lines 40-50, teaches an “I-beam” as an example component with a constraint [insertion point] wherein the “user requested that both end faces of the I-beam mate [insertion point of first modular component] to other parallel planes in the model”), the first modular component being placed into … on the GUI (Vora, column 6, lines 25-60, teaches an example of a user action of the user placing an island into a kitchen model as a “single object” with an “input device [control method for the GUI]”), and 
(c) a second modular component from the set (Vora, column 9, lines 29-31, teaches “the user can continue to build her or his model at step 310 [adding additional components including a second one]”, further see figure 3 and accompanying description on column 9, lines 5-40, which teaches the process of building a model with reusable design components), the second modular component having a second insertion point (Vora, column 9, lines 40-50, teaches an “I-beam” as an example component with a constraint [insertion point] wherein the “user requested that both end faces of the I-beam mate to other parallel planes [insertion points of second modular component] in the model”), the second modular component being placed into adjacent proximity to the first modular component (Vora, column 8, lines 1-2, teaches “a model [design] that comprised a steel frame [second component] with several steel I-beams already in place [other components including the first in in adjacent proximity to the second component]”), the first and second insertion points being matched ...(Vora, column 9, lines 40-50, cited above, teaches a constrain for using an I-beam and matching the constraint between two components of “both end faces of the I-beam mate to other parallel planes”, further see column 5, lines 35-38, “Two or more model objects can be constrained geometrically in a number of ways [matching between components]”) 


Vora does not explicitly teach (emphasis added for elements not taught):
each modular component being a cuboidal representation of a category of building structures and having one or more insertion points for orienting the modular component to an adjacent component, each modular component also including a spatial envelope representing the volumetric space taken up by the represented category of building structures including additional space extending beyond an end of underlying components within the modular component,..., each insertion point being visible on the GUI and being located on a portion of the modular component representing the additional space;  [Vora does not explicitly teach that each modular component is represented with a cuboid, but does teach each modular component being a representation of a category…. And that the representation may be a cuboid]
the first modular component being placed into a three dimensional grid on the GUI
...such that the first modular component and the second modular component overlap. 

Baule teaches:
each modular component being a cuboidal representation of a category of building structures and having one or more insertion points for orienting the modular component to an adjacent component, each modular component also including a spatial envelope representing the volumetric space taken up by the represented category of building structures by including additional space around any underlying components,..., each insertion point being visible on the GUI; each modular component being a cuboidal representation of a category of building structures and having one or more insertion points for orienting the modular component to an adjacent component, each modular component also including a spatial envelope representing the volumetric space taken up by the represented category of building structures including additional space extending beyond an end of underlying components within the modular component,..., each insertion point being visible on the GUI and being located on a portion of the modular component representing the additional space; (Baule, abstract, teaches using “mathematical cuboid[s]” to represent components in a building design, further see ¶ 2-4 and figures 3A – 3E which show designing a house with various rooms [each room is a component category] wherein ¶ 65 clarifies “Boxes are cuboids. The techniques disclosed herein may be extended to other three-dimensional shapes (such as octagons and round columns), by first packaging the noncuboid shape within a cuboid-shaped container having a width, depth, and height which are minimally sufficient to contain the non-cuboid shape [volumetric spatial envelope including space extending beyond an end of the underlying components]. This cuboid-shaped container may then be treated in the same way as any of the "native" cuboid-shaped boxes disclosed herein. For example, the cuboid-shaped container may be defined to be attached to a specified surface of another box. The absolute coordinates of the cuboid-shaped container may then be calculated based on the coordinates of the other box in the manner disclosed herein. Once the cuboid-shaped container is located within three-dimensional space, the absolute coordinates of the contained non-cuboid box may be calculated based on the absolute coordinates of the cuboid-shaped box. In other words, the non-cuboid shape moves with its cuboid-shaped container.”, i.e. the boxes/cuboidal representations are spatial envelopes which represent the volumetric space taken up by the building structure, e.g. “round columns”, wherein the cuboid is defined by the “minimally sufficient” “width, depth, and height...to contain the non-cuboid shape” [i.e., the cuboid including additional space extending beyond an end of underlying components within the modular component, e.g. the 
As to the insertion points being visible on the GUI – see ¶ 6 – “(C)(2) creating a representation of an attachment [example of a visual representation of an insertion point] of the second surface of the second shape to the first surface of the first shape.”, e.g. ¶ 14 -¶ 15 and figures 2A to 2D show this representation, see ¶ 39-¶40 which teaches how the “attachment surface” [example of the insertion point] is identified/specified, see ¶ 43 which clarifies on figure 2C as figure 2C “highlights the region of the front side of the parent box to which the back side of the child box is to be attached”, and see ¶ 48 which clarifies on figure 2D – in other words, as shown in figures 2C-2D, the GUI includes a visual representation of the attachment point [example of an insertion point] wherein ¶ 43 clarifies that the “tape” is the “region” for the attachment [region of the insertion point being represented] – also, to clarify on the use of the term tape – this is described as “This [attachment] region may be thought of as if it...”, i.e. this is an analogy to provide a visual example of what the “region” looks like if the boxes were physical box – in other words, that the created “representation of an attachment” in ¶ 6 (C)(2) is like tape, it is a region on the side of a box to which another box attaches to, e.g. like taping together boxes
as to the “attachment” point/insertion point representing the additional space: see figure 2C – a skilled person would have inferred that when a noncuboid shape is packaged in this box, e.g. a “round column”/”octagon” that there would have been additional space between the object inside of the cuboid, and cuboid itself, wherein the insertion point/”attachment” [the “tape”] would have been located on the outside of the box, including e.g. for a “round column” – the additional space would have been at least the space between the sides of the column [which are an example of an end of the object] and the walls of the cuboid, and similar for the “octagon” of Baule [examples of non-cuboids given explicitly in Baule ¶ 65] – the “tape” as shown in fig. 2C would have been on a portion of the box, e.g. the side, that represented the additional space) 
the first modular component being placed into a three dimensional grid on the GUI (Baule, ¶ 42, teaches a child box [modular component] having coordinates [on a grid] in the master box in three dimensions, further see ¶ 27 which teaches the coordinates are in the x-y-z – also see ¶ 65 above for more clarification on the “coordinates” in the “three-dimensional space” [i.e. the cuboids are placed into a grid of coordinates in a 3D space]) 
such that the first modular component and the second modular component overlap (Baule, see ¶ 8: “if the collection of specifications specifies at least one third shape which overlaps with the first shape, then subtracting the at least one third shape from the first shape to produce a fourth shape and a fifth shape.” and see ¶ 59 for clarification: “Furthermore, although not shown in FIGS. 3C and 3D, shapes may be subtracted from each other in the process of creating rooms. For example, consider an AreaN shape (possibly extended by one or more AreaX shapes) which partially overlaps the AreaM shape. The region of overlap may be subtracted from one of the two shapes, thereby forming two Area shapes which may be used to form two rooms. Since performing such a combination involves subtracting the overlapping region from one of the two original shapes, one of the two original shapes must be selected to have the overlapping region subtracted from it. Such a selection may be made by assigning 

Vora and Baule are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the teachings from Vora on a modular CAD tool with reusable components with the teachings from Baule on a CAD tool using “box-based architectural design” (Baule, title). The motivation to combine would have been that using a “box-based” design automates the process of “drawing points and lines” which speeds up the process (Baule, ¶ 4).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Vanker et al. (US 2013/0185026 A1).

Regarding claim 2.

wherein the data packet of the first modular component specifies that the respective building structure is a box column 

Vanker teaches:
	wherein the data packet of the first modular component specifies that the respective building structure is a box column (Vanker, ¶ 8, teaches using standardized structural components in generating a building design, wherein the standard components include “columns” [including box columns], further see Vora, column 3, lines 5-15, which teaches a “reusable model” is defined [data packet] by “model objects” and “constraints”)

Vora and Vanker are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora on a CAD tool based on modular components with the teachings from Vanker on including standardized structural components in the CAD tool. The motivation to combine would have been that using . 

		
Claims 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Plewe (US 2010/0198563 B2).

Regarding claim 5.
Vora does not explicitly teach:
	in parallel, further designing the building structures associated the first and second modular components.

Plewe teaches:
	in parallel, further designing the building structures associated by the first and second modular components (Plewe, ¶ 56 and accompanying figure 3, teaches “remote client computers [plurality of designs]” executing a “component-based housing design system” [in parallel] wherein the remote computers use a stored “internal database of pre-designed room components” that are periodically updated [to enable parallel operation]). 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora, as modified, on a modular CAD tool with the teachings from Plewe on having a locally hosted version of the CAD tool on multiple computers. The motivation to combine would have been that parallel design of different buildings allow multiple architects to design houses for various home buyers at the same time with a single central database of modular components (Plewe, ¶ 8). 

Regarding claim 8.
Plewe teaches:
	The method of claim 6, wherein the first modular component represents a stairway (Plewe, ¶ 31, teaches “room components” include a “stairway) 

Vora and Plewe are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora, as modified, on a modular CAD tool with the teachings from Plewe on a component based CAD tool with various pre-defined rooms. The motivation to combine would have been that it allows a home buyer “flexibility in customization of home design” (Plewe, ¶ 5).

Regarding claim 10.
Vora, as modified above, does not explicitly teach:
wherein the data packet associated with the first modular component includes rules based on seismic specifications 

Plewe teaches:
	wherein the data packet associated with the first modular component includes rules based on seismic specifications (Plewe, ¶ 111, teaches a verification module to “verif[y] that design rules and/or requirements are satisfied”, wherein, ¶ 113, teaches the verification module includes checking to see if the design complies with “earthquake guidelines [seismic specifications]”, and ¶ 80 teaches “room components [modular components] include design 

Vora and Plewe are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora, as modified, on a modular CAD tool with the teachings from Plewe on a component based CAD tool with various pre-defined rooms with associated design rules. The motivation to combine would have been that the design rules allow the system to filter out components that are not suitable for the current design, ensuring that a design will be “approved for a particular zip code”, reducing the number of errors in the design (Plewe, ¶ 102). 

Regarding claim 12.
Vora, as modified above, does not explicitly teach:
	verifying that data in the packet associated with the first modular component is compatible with data in the packet associated with the second modular component 

Plewe teaches:
verifying that data in the packet associated with the first modular component is compatible with data in the packet associated with the second modular component (Plewe, ¶ 87, teaches verifying that two components can be merged together based on “metadata” [data packet] of each room component)

Vora and Plewe are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora, as modified, on a modular CAD tool with the teachings from Plewe on a component based CAD tool with various pre-defined rooms with associated design rules. The motivation to combine would have been that verifying the data between two components is compatible during the design process speeds up . 

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Teller et al. (US 2012/0296611 A1)

Regarding claim 14.
Vora, as modified above, does not explicitly teach:
	in response to a third user action, copying and pasting the first and second modular building components into another location on the grid after the matching step.

Teller teaches:
	in response to a third user action, copying and pasting the first and second modular building components into another location on the grid after the matching step (Teller, ¶ 53-55, teaches copying and pasting cells [components, see ¶ 35] into the grid (i.e. “for example, it is possible to place a series of cells to form a floor plan, group those cells [matching step], copy that group, and then stack up copies of the group on top of another…[pasting to another location]”)) 



Regarding claim 17.
Vora teaches creating a modular component such as a pipe rack (Vora, as cited above, column 8, lines 1-2, teaches the user opens a model with a steel frame and several I-beams already in place [previously generated modular component that is a pipe rack module], further see column 5, lines 55-65, which teaches “any portion of a model can become a reusable design component… it might also be an assembly [the pipe rack module]”)

However Vora does not explicitly teach (emphasis added for elements not taught):
	in response to a fourth user action, copying and pasting the third modular component to make an extended ...model on the GUI


	in response to a fourth user action, copying and pasting the third modular component to make an extended […] model on the GUI (Teller, ¶ 53-55, cited above, teaches copying and pasting cells [components, see ¶ 35] into the grid (i.e. “for example, it is possible to place a series of cells to form a floor plan, group those cells [matching step], copy that group, and then stack up copies of the group on top of another…[pasting to another location to extend the group of cells]”)) 

Vora and Teller are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are directed to improvements in CAD for physical structures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora, as modified above, on a CAD tool based on modular components with the teachings from Teller on using copy-and-paste for placing components in a modular CAD system. The motivation to combine would have been that copying-and-pasting the matched components would have speed up the time to create a repeating structure of those components that can then be made into another modular .

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vora et al. (US 6,385,563 B1) in view of Baule (US 2011/0112801 A1) and in further view of Simmons et al. (US 2014/0202795 A1).

Regarding claim 18.
Vora teaches:
	The method of claim 1, wherein information in the first data packet specifies a ...connection mechanism between the building structures represented by the first and second modular components (Vora, column 3, lines 30-35, teaches “For example, a constraint [component of the data packet] could be defined between a connection plate [information specifying an connection mechanisms] in a model of a building [first component] and a steel I-beam reusable model [second component] that affected the input parameter of length”, further see column 2, lines 18-19, which discusses “information about the types of connection plates used to join structural members…[information on allowable connection mechanisms]” and column 2,lines 58-62, which teaches the “reusable design components” includes the “problem specific domain knowledge that are easily constrained and parameterized”)
	
full moment connection mechanism. 

Simmons teaches that the connection mechanisms includes:
full moment connection mechanism (Simmons, ¶ 31- - “The columns and beams in the frame are appropriately interconnected, herein, either through major, full-moment nodal connections. Such as the several such connections shown generally at 38, described in U.S. Pat. No. 7,021,020, or through what we refer to as gravity connections, somewhat hidden in FIG. 1 and not specifically labeled, employed at pipe-support level 30, and described in U.S. Pat. No. 6,802, 169.”)

Vora and Simmons are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are reasonably pertinent to the particular problem of designing structures with a modular, reusable components. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora, as modified above, on a CAD tool based on modular components with the teachings from Simmons on various types of 

Regarding claim 19.
Vora teaches:
	The method of claim 1, wherein information in the first data packet specifies a... connection mechanism between the building structures represented by the first and second modular components (Vora, column 3, lines 30-35, teaches “For example, a constraint [component of the data packet] could be defined between a connection plate [information specifying an connection mechanisms] in a model of a building [first component] and a steel I-beam reusable model [second component] that affected the input parameter of length”, further see column 2, lines 18-19, which discusses “information about the types of connection plates used to join structural members…[information on allowable connection mechanisms]” and column 2,lines 58-62, which teaches the “reusable design components” includes the “problem specific domain knowledge that are easily constrained and parameterized”)

Vora does not explicitly teach that the connection mechanisms is a gravity catch connection mechanism. 

Simmons teaches that the connection mechanisms includes:
gravity catch connection mechanism (Simmons, abstract, “gravity catch and hook structures” for “connections”, also see ¶ 31 - “The columns and beams in the frame are appropriately interconnected, herein, either through major, full-moment nodal connections. Such as the several such connections shown generally at 38, described in U.S. Pat. No. 7,021,020, or through what we refer to as gravity connections, somewhat hidden in FIG. 1 and not specifically labeled, employed at pipe-support level 30, and described in U.S. Pat. No. 6,802, 169.”))

Vora and Simmons are analogous arts as they are either in the field of the applicants endeavor, or, if not, then they are reasonably pertinent to the particular problem with which the applicant was concerned with. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, both are reasonably pertinent to the particular problem of designing structures with a modular, reusable components. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Vora, as modified above, on a CAD tool based on modular components with the teachings from Simmons on various types of connection plates. The motivation to combine would have been that a structure designed with the connection plates described in Simmons would have been faster to build. 

Conclusion

Katsuyuki et al., WO 2016/157,284 – see the abstract, and see ¶¶ 2-4 in the description: “In this embodiment, “the circumscribed cuboid space” refers to the smallest virtual three-dimensional cuboid space circumscribing the member. For example, if the member is a rectangular parallelepiped plate and the dimensions are 700 mm in length, 285 mm in width, and 15 mm in thickness, the space of the outline size of the plate is directly the circumscribed cuboid space of the member....”
De Batselier et al., WO 2017/174636 – see the abstract, see figures 1-2, see page 7 ¶ 4 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147